DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkens (US Patent Number 9630717).
Regarding claims 1, 18, and 20, Wilkens discloses an aircraft vehicle seat comprising a seat back for an aircraft seat, the seat back comprising a body (at least 115), wherein the body comprises a support wall (at least a portion of the main section) for supporting a passenger leaning against the seat back, a first side wall, a second side wall, and a cross brace (see figures, including annotated copies below), wherein the cross brace connects the first side wall and the second side wall at a position between a lower end and an upper end of each of the side walls, and wherein the cross brace comprises a rearwardly-extending deformation of the support wall in the form of an elongated hollow protrusion that defines a cavity in the support wall (this is the general arrangement), wherein the cavity is defined by the first and second side walls and the cross brace (at least in that it is adjacent these members).  
Regarding claims 8, 11, and 12, Wilkens further discloses the seat back comprises a cover (300 for instance), wherein the cover comprises a lip on an upper surface of the cover (see figures).  
Regarding claims 14 and 15, Wilkens further discloses the seat back comprises a panel (300 for instance) on a forward-facing surface of the support wall of the body, wherein the panel forms a front wall of the cross brace (it is arranged such).


    PNG
    media_image1.png
    957
    1087
    media_image1.png
    Greyscale















Figure 1: Annotated copy of Wilkens’ figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens optionally in view of Lasell (WO 2017/155566 as provided by Applicant).  Wilkens discloses an arrangement as explained above including apertures at braces and covers allowing access to cavities (at least at the armrests for instance) and a table (130) that would apparently include a latch adjacent the cross brace but does not disclose details of this arrangement or the features explicitly associated with the body.  Lasell discloses a related device including apertures at a cross brace (at 174 for instance) and capable of receiving a table latch.  Further, as duplication and rearrangement of components as well as changes in size and shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed based on normal variation and/or Lasell’s device to improve comfort, support, and convenience for various users.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Westerink (US Patent Number 8702163).  Wilkens discloses an arrangement as explained above but does not disclose the cross brace as a base of a pocket.  Westerink discloses a related device with a cross brace (44) forming the base of a literature pocket (14).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Westerink in Wilkens’ device because this could improve cost, versatility, or convenience for various users.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkens in view of Schumm (US Patent Number 8096612).  Wilkens discloses an arrangement as explained above but does not disclose cable channels.  Schumm discloses a related device with seat back apertures, which allow access to a cavity of a cross brace, and one or more channels connected to said one or more apertures for allowing a cable (10) to be held within said one or more channels and to enter the cavity of the cross brace through said one or more apertures (see the cable arrangement of Figure 2 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Schumm in Wilkens’ device because this could improve function, versatility, or convenience for various users.

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Wilkens does not disclose a cavity as claimed.  However, as set forth above, it is maintained that Wilkens does in fact disclose a cavity defined by the first and second side walls and the cross brace.  Wilkens’ cross brace connects the first and second side walls as shown in the annotated figure above.  Moreover, the cavity is defined by these features even if the cross brace “opens” into a portion of the side walls as Applicant argues.  That is, the cavity defined in part by the cross brace would still have ends defined by the side walls.  Applicant’s arguments related to Wilkens’ Figure 1B and other uncited portions appear moot as they do not relate to the relevant portions of the reference used in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636